Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 31, 2019

                                      No. 04-19-00348-CV

                               IN THE INTEREST OF V.R.J.,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 1997EM504318
                         Honorable Antonia Arteaga, Judge Presiding

                                         ORDER
       Appellee’s brief was originally due November 25, 2019; however, the court granted an
extension of time until December 27. Appellee has filed a motion requesting a further thirty-day
extension of time to file the brief.

        We grant the motion and order appellee’s brief due January 26, 2020 (sixty days after
the original due date). The court does not ordinarily grant extensions of more than sixty days
beyond the original due date. Counsel is therefore advised that no further extensions of time will
be granted absent a motion, filed before the brief is due, that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court